     Anna Y. Park, SBN 164242
 1
     Sue Noh, SBN 192134
 2   Andrea E. Ringer, SBN 307315
     U.S. EQUAL EMPLOYMENT
 3   OPPORTUNITY COMMISSION
     255 East Temple Street, Fourth Floor
 4
     Los Angeles, CA 90012
 5   Telephone: (213) 894-1083
     Facsimile: (213) 894-1301
 6   E-Mail: lado.legal@eeoc.gov
 7
     Attorneys for Plaintiff
 8   U.S. EQUAL EMPLOYMENT
     OPPORTUNITY COMMISSION
 9
10   William J. Gorham III, SBN 151773
     Vladimir J. Kozina, SBN 284645
11   Mayall Hurley, P.C.
     2453 Grand Canal Boulevard
12   Stockton, CA 95207-8253
13   Telephone: (209) 477-3833
     Facsimile: (209) 473-4818
14   E-Mail: wgorham@mayallaw.com
15   Attorneys for Defendant PAQ, INC.
16   d/b/a RANCHO SAN MIGUEL MARKETS

17
                                 UNITED STATES DISTRICT COURT
18                              EASTERN DISTRICT OF CALIFORNIA
19
20   U.S. EQUAL EMPLOYMENT                    )   Case No.: 1:18-cv-01335-AWI-EPG
     OPPORTUNITY COMMISSION,                  )
21                                            )
                                              )   CORRECTED STIPULATION AND
22                 Plaintiff,                 )   JOINT REQUEST TO CONTINUE STAY
                                              )   UNTIL OCTOBER 21, 2019 AND
23          vs.                               )   [PROPOSED] ORDER
                                              )
24                                            )
     PAQ, INC. d/b/a RANCHO SAN MIGUEL        )
25   MARKETS, and Does 1-10 Inclusive,        )
                                              )
26                 Defendant.                 )
                                              )
27                                            )
                                              )
28                                            )




                                              -1-
 1          TO THE HONORABLE DISTRICT COURT JUDGE, MAGISTRATE JUDGE,
 2   ALL PARTIES, AND THEIR ATTORNEYS OF RECOR
 3          Plaintiff U.S. Equal Employment Opportunity Commission (“Plaintiff”) and Defendant
 4   PAQ, Inc., d/b/a Rancho San Miguel Markets (“Defendant”) (collectively, “the Parties”),
 5   through their respective counsel of record, submit the following Stipulation and Joint Request to
 6   Continue Stay Until October 21, 2019. The Parties are currently negotiating the terms of the
 7   Proposed Consent Decree for this Court’s consideration and approval. Plaintiff provided
 8   Defendant with a proposed consent decree in advance of mediation and although the Parties
 9   agreed to a monetary settlement, considerable disagreements remained regarding the scope of
10   the consent decree. Following the June 24, 2019 mediation, Defendant provided a new proposed
11   consent decree to Plaintiff on July 22, 2019. The Parties discussed Defendant’s proposed
12   consent decree in detail and on September 3, 2019, Plaintiff provided Defendant with a redlined
13   version of Defendant’s proposed consent decree. Because Defense counsel has a two-week trial
14   set to begin September 23, 2019, the Parties realistically expect that the proposed consent
15   decree will not be ready for this Court’s review and approval until late October or early
16   November 2019.
17          Accordingly, to conserve resources and focus their attention on finalizing the terms of
18   the Proposed Consent Decree, the Parties respectfully request that the Court stay this matter at
19   least until October 21, 2019, to allow the Parties to continue negotiations and file the Proposed
20   Consent Decree.
21          IT IS SO STIPULATED
22                          Respectfully submitted,
23
     Dated: September 5, 2019                               _/s/ Andrea E. Ringer
24                                                          Andrea E. Ringer
                                                            Trial Attorney
25                                                          U.S. EQUAL EMPLOYMENT
                                                            OPPORTUNITY COMMISSION
26
     Dated: September 5, 2019                               _/s/ Vladimir J. Kozina
27                                                          Vladimir J. Kozina
28                                                          Attorney for Defendant PAQ, INC. d/b/a
                                                            RANCHO SAN MIGUEL MARKETS



                                                      -2-
 1                                        [PROPOSED] ORDER
 2          Upon good cause appearing, IT IS SO ORDERED that due to the settlement agreement
 3   and ongoing settlement negotiations between Plaintiff U.S. Equal Employment Opportunity
 4   Commission and Defendant PAQ, Inc., d/b/a Rancho San Miguel Markets, the Court hereby
 5   continues the stay of this litigation and directs the parties to file a Proposed Consent Decree or a
 6   status update no later than October 21, 2019.
 7
 8   IT IS SO ORDERED.

 9   Dated: September 6, 2019
                                                  SENIOR DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                      -3-
